67 F.3d 297
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Christopher HARBERT, Defendant-Appellant.
No. 95-6473.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 13, 1995.

Cheryl Johns Sturm, West Chester, PA, for appellant.
Samuel Gerald Nazzaro, Jr., Asst. U.S. Atty., Wheeling, WV, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Appellant contends that he was denied his rights under Fed.R.Crim.P. 32(a)(1)(C), because the district court did not verify at sentencing that Appellant and his attorney read and discussed the presentence investigation report.  However, Appellant waived collateral review of this issue by not raising it on direct appeal.  See United States v. Emanuel, 869 F.2d 795, 796 (4th Cir.1989).  Therefore, we affirm the district court's denial of Appellant's motion on this ground.


2
As to Appellant's remaining claims, we affirm on the reasoning of the district court.  United States v. Harbert, Nos.  CR-90-163;  CR-91-110;  CA-93-147-E (N.D.W.Va. Mar. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED